DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s argument (beginning on page 15) that the statements in paragraph [0032] amount to nothing more than a general suggestion that Zach’s image-contrast-enhancing apparatuses and method could be modified by the inclusion of additional quadrupole or multipole elements to implement further functions such as correction of chromatic aberrations, aperture aberrations, or any axial or off-axial aberrations of various orders; the statement of paragraph [0032] of Zach demonstrates that modification of the device for correcting axial or off-axial aberrations (by the addition of further quadrupole elements) requires only routine experimentation by the practitioner of the art and therefore demonstrates the obviousness of such a modification. Claim 1 of the immediate application includes a method step of adjusting using a generic adjusting component in such a way that off-axial aberrations are minimized – the claim includes no specific structure which achieves a specific degree of minimization of off-axial aberration, and does not include any specific method steps as to how this is achieved. Zach teaches that such a minimization of off-axial aberrations requires merely routine adjustments of a quadrupolar electric field through which an electron beam is passed: “further quadrupole or multipole elements can be integrated into such a device to implement further functions such as correction of… any axial or off-axial aberrations of various orders” [0032].
Regarding Applicant’s argument (on page 15) that a person of ordinary skill in the art would be faced with a multitude of design choices including positioning of components; it is known in the art that the positioning of electric field generating elements affects the shape and/or strength of an electric field (see paragraph [0065] of Sato U.S. PGPUB No. 2006/0108909, [col. 10; lines 10-17] of Yamazaki et al. U.S. Patent No. 5,371,371). The teaching in paragraph [0032] accounts for the knowledge that positioning of electric field generating elements requires only routine experimentation to determine an optimal positioning of the elements for generating a desired electric field, and teaches that such an obvious optimization may be made for the purpose of correcting either axial or off-axial aberrations.
Regarding Applicant’s argument (on page 15) that a person of ordinary skill in the art would be faced with a multitude of design choices including whether additional components beyond those described in Sawada and Zach should be employed; Zach is quite explicit that the correction of axial or off-axial aberrations requires merely the addition of further quadrupole elements. Therefore, there is no suggestion that additional elements would be required in order to correct axial or off-axial aberrations.
Regarding Applicant’s argument (beginning on page 15) that it is not clear how design choices that are intended to optimize Sawada might affect the operation of Zach; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Sawada identifies the use of quadrupole fields (“a quadrupole field superimposing portion for superimposing a quadrupole field on at least one of the plural stages of hexapole fields to correct deviation of the circularity of at least one of the image and diffraction pattern“ [Sawada: 0020]) in correcting axial aberrations ([Sawada: 0177]), and Zach teaches that it is obvious to modify quadrupole fields which correct axial aberrations to additionally and/or alternatively correct off-axial aberrations (Zach: [0032]).

The amendments to claims 4 and 6 have overcome the §112 amendments of these claims.
The amendment to claim 18 to include the subject matter of previous claim 19 has overcome the rejections of claims 18 and therefore dependent claims 20-22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. U.S. PGPUB No. 2015/0029593 in view of Zach et al. U.S. PGPUB No. 2010/0213369.

Regarding claim 1, Sawada discloses a method for electron microscopy comprising providing an electron microscope comprising a sample component 5, a beam generator 2, an adjusting component 100 and at least one diffraction correcting component 100; securing a sample by using the sample component 5 (“The sample stage 5 can hold the sample thereon” [0073]); generating an electron beam by using the beam generator (“The electron gun 2 generates and emits an electron beam” [0070]); generating an image beam (transmitted beam) by directing the beam to the sample component (“The electron beam transmitted through the sample impinges on the spherical aberration corrector 100 via the objective lens 4” [0073]); adjusting at least one of the beam and the image beam by using the adjusting component 100 to obtain at least one modified image beam, wherein the adjusting is performed in such a way, that off-axial aberrations inflicted on at least one of the beam and the image beam are minimized (“the spherical aberration corrector 100 performs both a correction of on-axis aberrations and a correction of deviation of the circularity of a diffraction pattern” [0068]); and correcting a diffraction pattern in the modified image beam by using the at least one diffraction correcting component (“the spherical aberration corrector 100 performs both a correction of on-axis aberrations and a correction of deviation of the circularity of a diffraction pattern” [0068]). However, the aberrations corrected in Sawada are on-axis aberrations, and there is no explicit disclosure of correcting off-axis aberrations.
Zach discloses a method for electron microscopy comprising adjusting one or a beam generated by a beam generator and an image beam formed by irradiating a sample with the beam, by using an adjusting component wherein adjusting is performed in such a way that off-axial aberration inflicted on the beam is minimized (“further quadrupole or multipole elements can be integrated into such a device to implement further functions such as correction of chromatic aberrations, aperture aberrations, or any axial or off-axial aberrations of various orders” [0032]); and correcting a diffraction pattern in the modified beam image by using at least one diffraction correcting component (“because the quadrupole fields exert their influence beforehand, this remains virtual and the quadrupole fields influence the axial rays in such a way that the anamorphic image is correspondingly reduced in the diffraction intermediate image plane so that it is extremely narrow while still having a manageable length, that is, it has a large aspect ratio. Therein, the zero beam is located in the center and the diffracted beams are sequenced toward the outside. This permits optimum phase shifting of the zero beam or the diffracted beams without impairing the image and without exceeding an acceptable overall equipment size” [0015]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawada with the off-axis aberration correction described in Zach in order to provide the highest quality beam for analysis by correcting for on and/or off-axis aberrations.
The claim does not include any language specifying that the adjusting component and the diffraction correction component must be different structural elements. Since the claimed adjusting component and the claimed diffraction correction component are generic structural elements defined by what they do rather than what they are, and since the aberration corrector 100 of Sawada performs the functions recited for both the adjusting component and the diffraction correction component, the aberration corrector 100 of Sawada can be considered to simultaneously meet the limitations of these elements of the claim.

Regarding claim 2, Sawada discloses that adjusting at least one of the beam and the image beam by the adjusting component 100 comprises at least one of shifting and tilting at least one of the beam and the image beam respectively (“the spherical aberration corrector 100 is configured including a hexapole field generating portion 110, an octopole field superimposing portion 120, a deflection portion 130, and transfer lenses 140, 142 “ [0079] – “The deflection portion 130 deflects the electron beam. In particular, the deflection portion 130 can tilt the electron beam relative to the optical axis A within the hexapole fields produced by the multipole elements 112 and 114 by deflecting the beam” [0094]).

Regarding claim 6, Sawada discloses that the at least one diffraction correcting component 100 comprises an additional lens 6 and a double deflector unit 112 and 114 and wherein the additional lens 6 is configured to generate a magnified diffraction pattern (“The intermediate/projector lens 6 focuses an image or diffraction pattern on a camera (not shown) mounted in the observation chamber 7” [0074]), and the double deflector unit 112 and 114 is configured to de-tilt at least one of the image beam and the modified image beam (“the circularities of images and diffraction patterns can be varied by varying the magnitude of the tilt of the electron beam relative to the optical axis A within the multipole fields generated by the multipole elements 112 and 114” [0094]).

Regarding claim 7, Sawada discloses that correcting the diffraction pattern in the modified image beam comprises tilting the modified image beam to center the diffraction pattern (since the irregularity of the diffraction pattern includes a tilt: “The circularities of the image and diffraction pattern vary according to the magnitude of the tilt angle α” [0107] then the correction of the diffraction pattern to correct for undesirable tile (circularity) necessarily includes a tilting of the beam “the octopole field superimposing portion 120 superimposes an octopole field (four-fold symmetric field) on the hexapole field produced by the second multipole element 114 to correct deviation of the circularity of the diffraction pattern” [0109]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. U.S. PGPUB No. 2015/0029593 in view of Zach et al. U.S. PGPUB No. 2010/0213369 in further view of Ose et al. U.S. PGPUB No. 2001/0010357.

Regarding claim 4, Sawada et al. U.S. PGPUB No. 2015/0029593 discloses the claimed invention except that while Sawada discloses that “the spherical aberration corrector 100 performs both a correction of on-axis aberrations and a correction of deviation of the circularity of a diffraction pattern” [0068], there is no explicit disclosure that the adjusting comprises at least shifting of up to 3 µm, preferably up to 5 µm, even more preferably up to 10 µm of at least one of the beam and image beam.
Ose discloses an aberration corrector for an electron beam wherein shifts of up to 10 µm (“ordinary image shifting deteriorates resolution by off-axis aberration when the image shifting distance is greater than 10 µm” [0028] are corrected (“the superposition of the deflecting electric field shown in FIG. 2C is advantageous to meet both the elimination of the off-axis aberration of the primary electrons and the deflection of the secondary electrons” [0029]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawada with the specific amount of aberration correction disclosed in Ose in order to provide optimal aberration correction when such correction is warranted. However, although Ose discloses correction of up to 10 µm, there is no explicit disclosure that the correction is up to 3 µm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have shifted the beam up to 3 µm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to 3 µm for the purpose of correcting 3 µm of image shift induced by an aberration, where such a correction results in an electron beam having an optimal focal condition. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. U.S. PGPUB No. 2015/0029593 in view of Zach et al. U.S. PGPUB No. 2010/0213369 in further view of Ito et al. U.S. PGPUB No. 2009/0322973.

Regarding claim 5, Sawada et al. U.S. PGPUB No. 2015/0029593 discloses the claimed invention except that while Sawada discloses that “the spherical aberration corrector 100 performs both a correction of on-axis aberrations and a correction of deviation of the circularity of a diffraction pattern” [0068], there is no explicit disclosure that the adjusting comprises shifting and tilting the beam and the image beam and wherein the shift of the image beam is substantially equal and opposite to the shift of the beam and the tilt of the image beam is substantially equal and opposite to the tilt of the beam.
Ito discloses that aberrations introduced by shifting and tiling an electron beam may be corrected by shifting and tiling the electron beam an equal amount in opposing directions (“The amounts by which the currents in the first beam tilt angle control coil (deflection coil) 7 and in the second beam tilt angle control coil (deflection coil) 10 are controlled are set according to the beam tilt angle using a predetermined relationship of Eq. (10) above. Ideally, off-axis aberrations (chromatic aberration and chromatic aberration) in the objective lens 12 are canceled out by off-axis aberrations in the condenser lens 9. Furthermore, in the present embodiment, in-phase variations ΔIi and ΔI1 are simultaneously given to the amplitudes of the excitation currents for the objective lens and aberration correction lens to prevent the optical axis from being shifted by control errors caused, for example, by variations in the objective lens and aberration correction lens. The optical axis is adjusted or controlled… at a ratio determined in a corresponding manner to the energy of the charged particle beam passing through each lens in the charged particle optical system” [0077-0078]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawada with the aberration correction method of Ito in order to provide correction for both shifts and tils of an electron beam which induce aberrations.

Allowable Subject Matter
Claim 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Sawada et al. U.S. PGPUB No. 2015/0029593 discloses the claimed invention except that while Sawada discloses that “the spherical aberration corrector 100 performs both a correction of on-axis aberrations and a correction of deviation of the circularity of a diffraction pattern” [0068], there is no explicit disclosure that both shifting and tilting are applied to at least one of the beam and the image beam and wherein the amount of tilting of at least one of the beam and the image beam depends on the amount of shifting of at least one of the beam and the image beam respectively and wherein the amount of tilting is computed based on at least one of coma and astigmatism introduced as a consequence of the shift.
Morokuma et al. U.S. PGPUB No. 2005/0236570 discloses an aberration corrector for correcting astigmatism in an electron microscopy apparatus wherein both shifting and tilting are applied to an electron beam (“the present embodiment can automatically perform all processes of automatic astigmatism correction, automatic focus correction and FOV shift correction during the electron beam tilting” [0039]) and wherein the amount of tilting is computed based on at least one of coma and astigmatism introduced as a consequence of the shift (“a controller for automatically controlling the stigmator, objective lens and deflector such that when the charged particle beam is tilted, astigmatism correction and focus adjustment of the charged particle beam and FOV shift correction are conducted on the basis of the charged particles detected by the detector” [0006]). However, Morokuma discloses “automatic focus correction and FOV shift correction during the electron beam tilting” [0039], and Morokuma does not disclose that the amount of tilting of the electron beam depends on the amount of shifting of the electron beam.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for electron microscopy comprising adjusting at least one of a beam emitted from an electron beam generator and an image beam generated from directing the beam at a sample component by using an adjusting component to obtain at least one modified image beam minimizing off-axial aberrations inflicted on at least one of the beam and the image beam; wherein the amount of tilting of at least one of the beam and the image beam depends on the amount of shifting of at least one of the beam; and correcting a diffraction pattern in the modified image beam by using at least one diffraction correcting component.

Regarding claim 8; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for electron microscopy comprising adjusting at least one of a beam emitted from an electron beam generator and an image beam generated from directing the beam at a sample component by using an adjusting component to obtain at least one modified image beam minimizing off-axial aberrations inflicted on at least one of the beam and the image beam; and correcting a diffraction pattern in the modified image beam by using a scan coil to tilt the beam and another scan coil to de-tilt the image beam.

Claims 18 and 20-22 are allowed.

Regarding claim 18; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electron microscope comprising adjusting component adjusting at least one of a beam emitted from an electron beam generator and an image beam generated from directing the beam at a sample component to obtain at least one modified image beam; and a diffraction correcting component correcting a diffraction pattern in the modified image beam; wherein the adjusting component comprises at least a pair of beam deflectors and a pair of image deflectors, each pair configured to at least one of shift and tilt the beam and the image beam respectively and minimize off-axial aberrations inflicted on at least one of the beam and the image beam.

Regarding dependent claims 20-22; these claims are allowable at least for their dependence upon independent claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881